          Case 1:18-cv-00006-RKE Document 81             Filed 12/01/20    Page 1 of 2




                                Slip Op. 20–172

              UNITED STATES COURT OF INTERNATIONAL TRADE
__________________________________________
                                           :
WILMAR TRADING PTE LTD.,                   :
PT WILMAR BIOENERGI INDONESIA, and         :
WILMAR OLEO NORTH AMERICA LLC,             :
                                           :
                  Plaintiffs,              :
                                           :
      and                                  :
                                           :
GOVERNMENT OF THE REPUBLIC OF              : Before: Richard K. Eaton, Judge
INDONESIA and P.T. MUSIM MAS,              :
                                           : Consol. Court No. 18-00006
                  Consolidated Plaintiffs, :
                                           :
      v.                                   :
                                           :
UNITED STATES,                             :
                                           :
                  Defendant,               :
                                           :
      and                                  :
                                           :
NATIONAL BIODIESEL BOARD FAIR              :
TRADE COALITION,                           :
                                           :
                  Defendant-Intervenor.    :
__________________________________________:

                                          JUDGMENT

         Before the court is the United States Department of Commerce’s (“Commerce” or the

“Department”) remand redetermination (“Remand Results”), ECF No. 77, issued pursuant to the

court’s order in Wilmar Trading PTE Ltd. v. United States, 44 CIT __, Slip Op. 20-115 (Aug. 11,

2020).

         In Wilmar, the court directed Commerce to recalculate its subsidy determination of goods

provided for less than adequate remuneration for one of the Indonesian tax programs under
           Case 1:18-cv-00006-RKE Document 81                Filed 12/01/20     Page 2 of 2

Consol. Court No. 18-00006                                                                        Page 2


investigation:

          Commerce shall make a new subsidy determination as to the 1994 Export Tariff
          that is supported by substantial evidence and in accordance with law; or, in the
          alternative, recalculate its ad valorem subsidy rate for goods provided for less than
          adequate remuneration, excluding any claimed effects of the 1994 Export Tariff.

Wilmar, 44 CIT at __, Slip. Op. 20-115 at 40.

          In response, Commerce issued the Remand Results, stating that

          it did not undertake any separate or additional subsidy rate calculations pursuant to
          the 1994 export tariff for either Musim Mas or Wilmar. Upon remand, Commerce
          now also determines that the entire benefit from the provision of cheap [cheap crude
          palm oil] is attributable to the 2015 export levy. Therefore, Commerce finds that
          no adjustment to the ad valorem rate is necessary in order to comply with the
          Court’s order.

Remand Results at 3. In other words, the Department found that it did not need to make an

adjustment to the ad valorem rate to comply with the court’s order in Wilmar, because its subsidy

calculation for goods provided for less than adequate remuneration was based solely on the 2015

export levy.

          The court finds that Commerce has complied with its instruction in Wilmar because the

Department determined that its ad valorem rate for crude palm oil provided for less than adequate

remuneration excluded any claimed effects of the 1994 export tariff.

          No party contests the Remand Results. See Def.’s Request to Sustain Remand Results, ECF

No. 80.

          There being no further dispute in this matter, it is hereby

          ORDERED that the Remand Results are sustained.

                                                                            /s/ Richard K. Eaton
                                                                           Richard K. Eaton, Judge

Dated:           December 1, 2020
                 New York, New York
